DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
                                               Reissue Applications

For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the RCE filed 11/27/2020 which is a reissue of application 13/771,275 (U.S. Patent No. 8,643,109), issued on February 04, 2014.
 Original claims 1-20, 34-56 were cancelled, claims 57-77 are newly added in the amendment dated 11/27/2020.  Claims 21-33, 57-77 are pending. Claims 21, 57, 66 and 77 are independent claims.  

                                               Improper Amendment
1/. The amendment filed 11/27/2020 does not comply with 37 CFR 1.173(c) which sets forth the manner of making amendments in reissue application (MPEP 1453).


the patent for the amendment. The broadly cited support for changes to the claims, including all of the new dependent claims by, for example, in Figs. 7 and 8, and col. 2, line 45 to col. 4, line 5 in the Applicant’s Remarks, page 11 does not comply with the requirement as sets forth in 37 CFR 1.173(c).
Applicant is required to explain support for each new claim added in the response filed with the present Office action.

Drawings
2/. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the third region includes a third portion disposed on the first gate structure and fourth portion disposed on the second gate structure” as recited in claims 60, 67 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3/. Claim 60, 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification does not provide support for “the third region includes a third portion 
Applicant in his Remarks dated 11/27/2020, page 11, cited support for new claims 60, 67, for example, in Figs. 7 and 8, and col. 2, line 45 to col. 4, line 5; however, the recited limitation in claims 60, 67 could not be found in either Figs 7 or 8 or the cited text. In fact, nowhere in the present specification discloses or shows the third region, which corresponds to the ILD, disposed on the first and second gate structures. Applicant should identify such support, in response to this Office action.
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4/. Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58 is redundant.  See claim 57, lines 5-6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

5/. Claims 57- 59, 61- 66, 68-77 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chidambarrao et al. (US 2009/0200604)..
Regarding to claims 57, 58, 61, 62, 66, 71, 72, 77:
Chidambarrao, Figs. 1-18, particularly Fig. 10 (annotated below) and related text discloses the claimed semiconductor device comprising: a silicon substrate 100 including a fin 12A, 16B, 12B (Fig. 2); a first gate structure 24B disposed on the fin 12A; a second gate structure 24C disposed on the fin 12B; an isolation region 36A disposed between the first gate structure 24B and second gate structures 24C, and electrically isolating the first gate structure 24B from the second gate structures 24C; a first region 22 disposed on a first side of the 

Regarding to claims 59, 63-65, 68, 69, 73-77:
Chidambarrao, Figs. 8, 10 shows the third region of nitride 30 and nitride cap 16A formed on top surface and sidewalls of the first and second regions 22, and on fin 16B which is a part of the isolation region 36A.  The isolation region 36A extends between the first and second regions 22, and extends through the third region that is disposed on the first and second regions 22, and contacts the third region including a nitride layer.

Regarding to claim 70:
Chidambarrao, Fig. 10 shows top surface of the first gate structure 14A is at substantially the same level as top surface of the isolation region 36A

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fin 16B)][AltContent: textbox (3rd region includes 1st and 2nd portions)] 
    PNG
    media_image1.png
    605
    945
    media_image1.png
    Greyscale


6/. Claims 57, 58, 60-62, 64-67, 69, 71, 72, 74- 77 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (US 2005/0019993).
Regarding to claims 57, 58, 60-62, 64-67, 71, 72 74-77:
Lee, Fig.  Figs. 17A, 17B (annotated below) and related text discloses the claimed semiconductor device comprising: a silicon substrate 10 including a fin 18; first and second gate structures 38 disposed on the fin 18; an isolation region 36 disposed between the first gate and second gate structures 38, and electrically isolating the first gate structure from the second gate structures; a first region 34 disposed on a first side of the isolation region 36 and disposed on the fin 18; a second region 34 disposed on a second side of the isolation region 36 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st and 2nd regions)]
    PNG
    media_image2.png
    616
    937
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    509
    751
    media_image3.png
    Greyscale

Regarding to claim 66, 69:   
Lee, para [0057] discloses a third region 40 including a nitride layer disposed on the first and second regions 34.
 
Regarding to claim 70:
Lee Fig. 17B shows top surface of the first gate structure 38 including gate capping layer 40 is at substantially the same level as top surface of the isolation region 36.

Allowable Subject Matter
Claims 21-33 are allowed.
None of the references of record teaches or suggests the claimed semiconductor device including an inter-level dielectric (ILD) layer disposed on the first spacer and the second spacer, wherein the isolation region extends between the first spacer and the second spacer, and wherein the isolation region extends through the ILD layer that is disposed on the first spacer and the second spacer.

Response to Arguments
Applicant’s arguments see pages 12-13 of the Applicant’s Remarks, filed 11/27/2020, with respect to the Defective Reissue Declaration, and the Recapture rejections have been fully considered and are persuasive.  The rejections of claims 21-56 have been withdrawn. 

                                          Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,643,109 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Leonardo Andujar / 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991